Citation Nr: 0824790	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a full body 
disorder, also claimed as chronic fatigue syndrome, 
monoclonal gammopathy, and Guillain-Barre syndrome, to 
include as secondary to exposure to polychlorinated biphenyls 
(PCB).

2.  Entitlement to service connection for the loss of the 
sense of smell, to include as secondary to exposure to PCB's.

3.  Entitlement to service connection for a bone marrow 
disorder, to include as secondary to exposure to PCB's.

4.  Entitlement to service connection for a spinal disorder, 
to include as secondary to exposure to PCB's.

5.  Entitlement to service connection for a bladder disorder, 
to include as secondary to exposure to PCB's.

6.  Entitlement to service connection for a colon disorder, 
to include as secondary to exposure to PCB's.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
New Orleans, Louisiana, which denied the above claims.

In November 2006, the veteran had been scheduled for a 
personal hearing over which a hearing officer of the RO would 
have presided, however, he failed to appear as scheduled.  In 
July 2007, the veteran was scheduled to appear at a personal 
hearing over which a Veterans Law Judge would have presided 
while at the RO, however, by letter dated in May 2007, he 
withdrew his request for a hearing.


FINDING OF FACT

A full body disorder, also claimed as chronic fatigue 
syndrome, monoclonal gammopathy, and Guillain-Barre syndrome; 
the loss of the sense of smell; a bone marrow disorder; a 
spinal disorder; a bladder disorder; and a colon disorder 
have not been shown to have been incurred in or aggravated by 
service, including as a result of exposure to PCB's.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a full body disorder, also claimed as chronic fatigue 
syndrome, monoclonal gammopathy, and Guillain-Barre syndrome; 
the loss of the sense of smell; a bone marrow disorder; a 
spinal disorder; a bladder disorder; and a colon disorder, to 
include as secondary to exposure to PCB's, have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2004, February 2004, March 2004, 
August 2005, June 2006, March 2006, and August 2006, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess, supra.  
Additionally, the appeal was readjudicated by way of an 
December 2006 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
As will be discussed below, the service connection claim is 
being denied on the basis that no competent medical evidence 
has been submitted which links any such current disorder to 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to demonstrate that the veteran's 
vertigo is related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis, certain organic diseases of 
the nervous system, and malignant tumors may also be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In his Veteran's Application for Compensation and/or Pension 
(VA Form 21-526) received by the RO in January 2004, the 
veteran asserted that he had a full body disability including 
loss of ability to smell, bone marrow disorder, spinal 
disability, bladder disorder, and colon disorder which were 
manifested as a result of his period of active service while 
assigned to Fort McClellan in 1962.  He described that PCB 
was being dumped in Anniston, Alabama, from the 1930's to the 
1970's, and that his current disorders were the result of 
exposure to the PCB's.  

The veteran indicated that his loss of the ability to smell, 
bone marrow disorder, spinal disorder, and blood chemistry 
problems began in 1977.  He indicated that he was treated for 
the loss of ability to smell at Methodist Hospital, and that 
he was treated for the other asserted disorders by M. L. 
McCormick, M.D.  The full body disorder was said to have 
begun in 1979, for which he received treatment at Ochsner 
Hospital. 

A review of the veteran's service medical records reveals a 
September 1961 entrance report of medical examination which 
showed that clinical evaluation of the veteran was within 
normal limits.  In the associated report of medical history, 
the veteran indicated that he had previously experienced 
diphtheria, mumps, whooping cough, dizziness or fainting 
spells, chronic or frequent colds, shortness of breath, and 
pain or pressure in the chest.  The examiner elaborated that 
the veteran had the usual childhood diseases and chronic 
frequent colds.

A service medical record dated in February 1962 shows that 
the veteran was treated for reported chills following receipt 
of vaccinations. 

The December 1963 separation report of medical examination 
which shows that clinical evaluation of the veteran was 
within normal limits.  In the associated report of medical 
history, the veteran again indicated that he had previously 
experienced whooping cough, dizziness or fainting spells, 
chronic or frequent colds, and shortness of breath.  The 
examiner elaborated that the veteran had the usual childhood 
diseases, dizziness and fainting in hot weather, frequent 
colds, and shortness of breath on exercise.

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that the 
veteran's period of active service extended from February 
1962 to February 1964, and that he had last served at Fort 
McClellan.

Subsequent to service, a letter from the veteran dated in 
February 2004, shows that he asserted that he was exposed to 
toxic chemicals while serving at Fort McClellan, Alabama, 
during his period of active service.  He referred to a "60 
Minutes" episode that described dumping of PCB's in 
Anniston, Alabama.  He also asserted that he became ill in 
1977, at which time he lost his sense of taste and smell.  He 
reported being treated at the Methodist Hospital, New 
Orleans, Louisiana, but all tests were said to be negative.  
He added that his illness remained untreated and unexplained.  

The veteran also described that in May 1979, he had run for 
two miles, worked a full day, worked out with weights, and 
then played basketball with his sons.  The following day he 
was unable to sit or stand.  He stated that he was then 
admitted to Methodist Hospital for ten days wherein he 
underwent additional testing.  Thereafter, he was transferred 
to Ochsner Hospital where he underwent further testing, which 
was inconclusive.  He added that later testing in May 1984 
revealed abnormalities in his bone marrow, spinal fluid, and 
blood chemistry; that in November 2001 he had surgery for a 
hole in his colon and bladder; and that in April 2002 he had 
surgery for a clogged artery.  

Private medical treatment records from the Ochsner Clinic 
dated from June 1979 to  October 2003 reveal that the veteran 
was observed for an unknown illness in June 1979.  It was 
noted that he had abnormal blood tests, as well as 
orthostatic hypotension.  He had some paresthesia of the 
arms, legs, abdomen, back, and neck. His condition was 
thought to be improving slowly, though no diagnosis could be 
given.  In 1984, a diagnosis of monoclonal gammopathy was 
given after abnormal levels of protein were found in his 
spinal fluid.  In July 2001, chronic prostatitis was shown, 
followed by treatment for coronary artery disease in 2002.  
None of the records mentioned any exposure to PCB or other 
toxins.

A letter from Dr. McCormick dated in June 1994 shows that the 
veteran had been a patient since July 1992, for treatment of 
some unusual medical problems.  In 1979, he had had an acute 
illness that consisted of orthostatic hypotension, diffuse 
weakness with paresthesias and extremely high cerebrospinal 
fluid protein.  In retrospect, this was almost certainly 
Guillain-Barre.  He survived this illness but it left him 
with a propensity to orthostatic hypotension.  He also had a 
monoclonal gammopathy that was smoldering along and was 
monitored every 6 months.  The veteran had been a mail 
carrier for 33 years, and that he was unable to tolerate the 
heat.  He had to abstain from delivering mail from 1980 to 
1985 because of the inability to tolerate the heat.  He would 
wind up in the emergency room getting intravenous fluids with 
his blood pressure quite low.  He was then restricted to 
light duty with no prolonged exposure to extreme 
temperatures.  Dr. McCormick added that from February 1993 to 
August 1993, the veteran was relatively stable from a medical 
standpoint, but was experiencing a terrible problem with 
stress associated with his employment.  By April 1994, he was 
said to be doing very well, with continued restriction to 
light duty with no prolonged exposure to extreme 
temperatures.

In February 2004, the veteran submitted a video cassette tape 
which was labeled "Anniston, AL."  Review of the tape by 
the Board was unsuccessful as it appeared to be illegible on 
playback.

A letter from the Methodist Hospital dated in March 2004 
shows that records for treatment of the veteran were not 
available as they were not maintained more than 10 years 
following treatment.

A letter from the veteran dated in August 2004 shows that the 
veteran indicated that the U.S. Environmental Protection 
Agency (EPA) had concluded that PCB had been released in 
Anniston, Alabama, and that this substance had been a public 
health hazard.  The veteran asserted that his health problems 
were the result of exposure to these toxins while he was 
stationed at Fort McClellan during his period of active 
service.

A letter from the veteran dated in September 2004 shows that 
he described that during service, he had been given an 
injection while at Fort Carson, Colorado, after which he 
became ill and was taken to an aid station where he blacked 
out.  He stated that in 1979 his illness began with him 
blacking out, and that for several months he could not sit or 
stand without blacking out.

Thereafter, the veteran submitted numerous studies and 
treatises in support of his claim showing that the EPA had 
been concerned with PCB's being released into the environment 
in Anniston, Alabama.  These documents included an 
Administrative Order on Consent for Removal Action; Exhibit 
A, Sampling Correspondence and License Agreement; Health 
Consultation, Anniston PCB Air Sampling, by the U.S. 
Department of Health and Human Services dated December 13, 
2003; Exhibit A to the Partial Consent Decree, Agreement for 
Remedial Investigation/Feasibility Study; Exhibit B to the 
Partial Consent Decree, Statement of Work; Exhibit C to the 
Partial Consent Decree, Administration Order on Consent for 
Removal Action; Exhibit H to the Partial Consent Decree, 
Streamlined Risk Evaluation for Residential Areas; and 
Exhibit G to the Partial Consent Decree, NTC Removal 
Agreement.  These documents suggested that from the 1930's to 
the 1970's the Monsanto Corporation chemical plant dumped 
PCB's at its facility in Anniston, Alabama.  The various 
studies showed areas which had been contaminated with high 
PCB levels which were either downstream in the Snow Creek and 
Choccolocco Creek drainage areas or near the Monsanto 
facility.  There was no mention of Fort McClellan.

Private medical treatment records from the U.S. Postal 
Service received in December 2004 showed intermittent 
treatment from June 1979 to October 2003 for an unknown 
disease until 1994, at which time it was diagnosed as 
Guillain-Barre syndrome.  The veteran was unable to perform 
his usual duties as a mail carrier due to his illness.

In support of his claim in June 2005, the veteran submitted a 
treatise titled "Guillain-Barre Syndrome Information Page" 
by the National Institute of Neurological Disorders and 
Stroke.  The article set forth that the syndrome was not 
completely understood, but that it would usually develop 
within a few days or few weeks after an individual had 
symptoms of a respiratory or gastrointestinal viral 
infection.  Occasionally, surgery or vaccinations was said to 
trigger the syndrome.  A treatise titled "Treatment of 
Monoclonal Gammopathy of Undetermined Significance at Mayo 
Clinic," by the Mayo Clinic, set forth that the cause of 
monoclonal gammopathy was unknown, but that it would occur in 
approximately one percent of the population over the age of 
50.  The condition itself was said not to be disabling.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for a full body disorder, also claimed as chronic 
fatigue syndrome, monoclonal gammopathy, and Guillain-Barre 
syndrome; the loss of the sense of smell; a bone marrow 
disorder; a spinal disorder; a bladder disorder; and a colon 
disorder, including as a result of exposure to PCB's, and the 
appeal will be denied.

Initially, the Board notes that the veteran's service medical 
treatment records dated from February 1962 to February 1964, 
to include his separation report of medical examination, are 
completely negative of symptoms associated with a full body 
disorder, chronic fatigue syndrome, monoclonal gammopathy, 
Guillain-Barre syndrome, the loss of the sense of smell, a 
bone marrow disorder, a spinal disorder, a bladder disorder, 
or a colon disorder.  A veteran's separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
service medical records, including the separation examination 
report, is greater than subsequent outpatient treatment 
records which may be based on a history as provided by the 
veteran.

The medical evidence of record shows that the veteran, 
himself, indicated that the asserted disorders were not 
initially diagnosed until 1977, more than 13 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board has considered the post-service medical evidence of 
record which has shown intermittent treatment for symptoms 
associated with monoclonal gammopathy, Guillain-Barre 
syndrome, the loss of the sense of smell, a bone marrow 
disorder, a spinal disorder, a bladder disorder, and a colon 
disorder.  However, none of the competent medical evidence of 
record shows that any of the asserted disorders are related 
to the veteran's period of active service.  Absent medical 
evidence of a nexus between an in-service injury or disease 
and the current disability, service connection may not be 
awarded.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet App. 
at 346.

The Board has considered the medical treatises submitted by 
the veteran in June 2005 in support of his claim.  To the 
extent that he is attempting to extrapolate from the 
treatises that he has the described disorders as a result of 
his period of active service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record, and, therefore, cannot be deemed 
material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998). 

The Board has also considered the veteran's assertion that he 
was exposed to certain toxins, to include PCB's during his 
period of active service, which resulted in his claimed 
disorders.  However, none of the evidence submitted in 
support of the veteran's claim has ever established that the 
veteran, his unit, or Fort McClellan, were specifically 
exposed to toxins, to include PCB's.  While there are studies 
of record supporting toxic dumping at Monsanto facility in 
Anniston, Alabama, there is no evidence that any relevant 
tests were conducted at Fort McClellan to corroborate 
exposure of the veteran to toxins from February 1962 to 
February 1964.  Moreover, the competent medical evidence of 
record has not demonstrated that any of the veteran's 
asserted disabilities are etiologically related to exposure 
to toxins, to include PCB's.  Given the absence of evidence 
in support of the veteran's claim, for the Board to conclude 
that the veteran's asserted disorders were incurred as a 
result of his period of active service would be speculation, 
and the law provides that service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board does not question the veteran's sincerity in his 
belief that he has manifested a full body disorder, also 
claimed as chronic fatigue syndrome, monoclonal gammopathy, 
and Guillain-Barre syndrome; the loss of the sense of smell; 
a bone marrow disorder; a spinal disorder; a bladder 
disorder; and a colon disorder, as a result of his service.  
While he is certainly competent to relate what he had done in 
service and after service, and to describe the extent of his 
current symptomatology, there is no evidence that he possess 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The competent medical evidence of record has also failed to 
demonstrate that the veteran had manifested arthritis, 
certain organic diseases of the nervous system, and malignant 
tumors to a degree of 10 percent or more within one year from 
the date of separation from service, thus, service connection 
based upon a legal presumption associated with a chronic 
disorder is not warranted.  See 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a full body disorder, also claimed as chronic 
fatigue syndrome, monoclonal gammopathy, and Guillain-Barre 
syndrome; the loss of the sense of smell; a bone marrow 
disorder; a spinal disorder; a bladder disorder; and a colon 
disorder.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a full body disorder, also claimed as 
chronic fatigue syndrome, monoclonal gammopathy, and 
Guillain-Barre syndrome, to include as secondary to exposure 
to PCB's, is denied.

Service connection for the loss of the sense of smell, to 
include as secondary to exposure to PCB's, is denied.

Service connection for a bone marrow disorder, to include as 
secondary to exposure to PCB's, is denied.

Service connection for a spinal disorder, to include as 
secondary to exposure to PCB's, is denied.

Service connection for a bladder disorder, to include as 
secondary to exposure to PCB's, is denied.

Service connection for a colon disorder, to include as 
secondary to exposure to PCB's, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


